Citation Nr: 1715328	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-48 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart condition. 

2.  Entitlement to service connection for the residuals of "mini strokes" (TIAs) to include as being secondary to a heart condition. 

3.  Entitlement to service connection for hypertension to include as being secondary to a heart condition. 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for bilateral peripheral neuropathy. 

6.  Entitlement to service connection for disabilities of the feet, including degenerative changes and flat feet.



WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had verified active service in the United States Marine Corps from September 1981 to February 1989 and from November 1990 to March 1991.  He also had service in the Air Force National Guard from 1997 through 2004. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2010, a hearing on appeal was held at the RO before a Veterans Law Judge (VLJ).

In March 2011 and August 2015, the Board remanded the issues on appeal to the RO for additional development.  

In August 2016, the Board sent the Veteran a letter informing him that the VLJ who conducted the November 2010 Board hearing had become unavailable to issue a final decision in his appeal and, as a result, that he had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  The Board's letter went on to advise him that if he did not respond within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  He did not respond to the Board's letter.  Therefore, the Board will proceed on the assumption that he does not want another hearing.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

The Board last remanded this matter in August 2015.  Upon remand, the RO obtained the Veteran's VA treatment records from February 2003 to April 2016 (1,888 pages).  These medical records contain several references to the Veteran's application for and eventual award of Social Security Administration (SSA) disability benefits.  

The SSA records are likely to be relevant to all remanded issues.  Therefore, they should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2.  After completing all actions set forth in paragraph 1, plus any further action needed, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

